Title: To Thomas Jefferson from George Washington, 29 August 1780
From: Washington, George
To: Jefferson, Thomas



Sir
HeadQrs. in the vicinity of Fort Lee, August 29. 1780

I had not the honor till Three days ago to receive Your Excellency’s Letters of the 4th Ulto. and 2d Instant.
With respect to your enquiry about sending Tobacco to New  York and Long Island for the Prisoners, it is not in my power to give You a decisive answer, but I am much inclined to think that it would not be permitted by the Enemy. I have heard by report that the matter has been mentioned, on some occasion, and it was said not to be admissible; and also that they would not allow a quantity of Iron or lumber to be sent from Maryland for their Prisoners. The more eligible way I believe will be for Your Excellency to pursue the Alternative You proposed, and to transmit the Money.
The good effects arising from Proclamations to bring in Deserters have not hitherto been very extensive; however I was induced from the reports I had received that there were many in Virginia, who would probably surrender themselves on a promise of pardon, to issue One, which I took the liberty of transmitting to Your Excellency in a Letter of the 14th Inst., which I presume will have come to hand before this time. I now inclose Your Excellency Another founded on the Act of Assembly transmitted in your Letter of the 2d, with an additional clause respecting Prisoners who have escaped from the Enemy and returned to their Homes. Your Excellency it is probable, will have witheld the former proclamation, if You have You will be so obliging, after filling up the blank left for inserting the date and manner of publishing the Act to which the present one refers, as to commit it to the Printer.
Our prospects of an operation against New York this Campaign have become very precarious and contingent. The Alliance Frigate has just arrived at Boston from L’orient, which she left the 9th of July, and we learn by her that the Harbour of Brest from whence the Second division intended to cooperate with us was to come was then blocked up by 32 British Ships of the line, and that the division had not sailed. We also hear through the same channel, that the combined fleet consisting of 36 or 38 ships of the line had sailed from Cadiz to open the Harbour and form a junction with several Other Ships of War, which were shut in. From this intelligence it is probable we shall soon be informed that a great naval combat has taken place between the Two fleets. I sincerely wish success to our Allies and I will not doubt it, but if it should be the case the arrival of the 2d division, making a reasonable allowance for their passage and delay afterwards for refreshing the Troops and Seamen will hardly be in time for us to commence so extensive an Operation as the one against New York, with a reasonable hope of carrying it through before winter sets in with severity. But this is not the only objection. The States remain most amazingly deficient in their Quotas of Troops and I have too much reason to fear  it would be the case, if the remainder of the french force was here. This must be the consequence of our fatal system of short inlistments by which we have Armies to raise on the spur of the occasion and by the repetition of which the Patriotism and purses of the people have been so often and so far extended, that they are discouraged and go about to comply with any requisitions with an infinite indifference. And besides this failure on our part, I have the mortification to inform Your Excellency that for several days past, the Army has been almost entirely destitute of meat, on some days without a mouthful, and has drawn the chief part it has had from the scanty supplies in the hands of the Inhabitants in the vicinity of it, who had been impoverished before. These failures and these wants on our part blast almost every hope of successful operations in any case, and the latter produce a most licentious spirit in the soldiery. An Army should be well fed, well cloathed and paid and then You may expect almost any thing from it. This is a universally receivd maxim among military Men founded in the most obvious reason, but with respect to Our Army it does not operate in any one of these instances.
I have the Honor to be with very great respect & regard Yr Excellency’s Most Obed St,

GW


P.S. If Your Excellency, when this comes to hand, should have published the Proclamation transmitted in my Letter of the 14th. and should still chuse to publish the Present One as being conformable to the wishes of the Legislature, You will be pleased to erase the last Paragraph respecting Soldiers who have been Prisoners and escaped, before it goes to the Press, as the former contained one nearly similar.
Yrs.

